Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
In Figure 6, the label 603 “ABD” is not spelled out or explained in the disclosure. A replacement drawing or an amendment to specification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (20110291882).
Regarding claim 1, Walsh discloses a method of collaborative geolocation of one or more nodes Mi a communication network (see Fig. 6), the nodes (WFG1-WFG5 shown) inter-exchanging distance and/or position information (individual devices can communicate to other terminal devices through intermediate devices within their radio range using ad-hoc mode of operations. Each device has to manage and maintain known optimal paths, which can change due to the mobility in order to route Geoinfo to the particular device that requests it, paragraph 0055), comprising at least the following steps:
determine a first sub-graph V 1 of neighbor nodes of a current node A to be geolocated, in N hops (in Fig. 5, 2 hops shown), 

execute a geolocation algorithm on the nodes of the largest observable sub­graph V 3 and determine at least the position of the current node A (since this is an ad hoc network, the position requesting device can request and manage how many hops of geolocation is achievable, it would have been obvious to define any largest observable based on time/latency limitation.
Regarding claim 5, Walsh discloses the network is a decentralized communication network and the position of the nodes of said network is determined (ad hoc network as indicated in claim 1 rejection above).
Regarding claim 6, Walsh discloses a device for geolocating one or more nodes in a network, the nodes being equipped with senders-receivers and with communication means, wherein each of the nodes comprises at least the following elements:
A processor (inherently a process to manage and maintain optimal paths) adapted to execute the steps of the method as claimed in claim 1
a device allowing a node to self-geolocate (either through a GPS directly or through a neighboring nodes), 
a table storing the topology information in respect of the other nodes (an optimal path is a topology information to other nodes, see rejection of claim 1 above).
Regarding claim 7, Walsh discloses wherein the network is an ad-hoc communication network (refer to claim 1 rejection).

Allowable Subject Matter
Claims 2-4, 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov